                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHARLES ROBERT TAYLOR,

                    Taylor,
                                                     Case No. 19-cv-11067
       v.                                            Hon. Matthew F. Leitman

KEVIN LINDSEY,

               Respondent
__________________________________________________________________/

     ORDER (1) DENYING PETITIONER’S MOTIONS FOR A STAY (ECF
    NOS. 7, 8) AND (2) DIRECTING RESPONDENT TO FILE A RESPONSE
               TO PETITION FOR WRIT OF HABEAS CORPUS

       Charles Robert Taylor is a state prisoner currently confined in the G. Robert

Cotton Correctional Facility in Jackson, Michigan. On March 28, 2019, Taylor filed

a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (See Pet.,

ECF No. 1.) In the petition, Taylor challenges his state-court conviction for second-

degree murder. (See id.)

       On July 1, 2019, and July 18, 2019, Taylor filed two motions to stay this action

so that he could return to state court in order to develop an additional evidentiary

record. (See ECF Nos. 7, 8.)1 The Court thereafter directed Taylor to file a

supplemental brief to explain what evidence he needed that was not currently in the


1
 ECF No. 8 is labeled incorrectly as a Motion to Stay by (Respondent) Kevin
Lindsey.
record, how the evidence he sought supported his petition, and why the Court needed

that evidence to determine whether he is entitled to relief. (See Order, ECF No. 10.)

      Taylor timely filed the supplemental brief as directed. (See Supp. Br., ECF

No. 11.) The Court has carefully reviewed Taylor’s submission and, for the reasons

stated below, DENIES Taylor’s motions for a stay and DIRECTS Respondent to

file a response to Taylor’s petition for a writ of habeas corpus.

                                           I

      Taylor originally sought a stay of his petition so that he could “pursue in the

state court a motion for the transcript of the warrant hearing and production of

documents pertaining to his arrest” such as the state-court criminal complaint,

warrant, and information. (ECF No. 7, PageID.144; ECF No. 8, PageID.144, 147.)

Taylor insisted that those documents were “needed before relief may be granted or

denied by this [C]ourt.” (Id.)

      In his supplemental brief, Taylor confirmed that he seeks to return to state

court in order to gather evidence to support an attack on the legality of his arrest:

             These documents are essential to this case because they
             will reveal newly discovered evidence of the illegal
             history of the manufacturing of false documents which
             goes to the fraudulent nature of the proceedings leading to
             the illegal arrest of Taylor.

(Supp. Br., ECF No. 11, PageID.159.)




                                           2
                                       II

      “[A] state prisoner seeking federal habeas relief must first ‘exhaus[t] the

remedies available in the courts of the State,’ 28 U.S.C. § 2254(b)(1)(A), thereby

affording those courts ‘the first opportunity to address and correct alleged violations

of [the] prisoner’s federal rights.’” Walker v. Martin, 562 U.S. 307, 315 (2011)

(quoting Coleman v. Thompson, 501 U.S. 722, 731 (1991)). Taylor requests a stay

so that he may obtain evidence in the state courts that he deems necessary to the

resolution of his petition, and he notes that claims related to that evidence were not

raised properly in the state courts. (ECF No 7, PageID.145; ECF No. 8, PageID.148.)

      Federal district courts “ordinarily have authority to issue stays, where such a

stay would be a proper exercise of discretion[.]” Rhines v. Weber, 544 U.S. 269, 276

(2005) (citing Landis v. North American Co., 299 U.S. 248, 254 (1936); Clinton v.

Jones, 520 U.S. 681, 706 (1997)). In Rhines, the Supreme Court approved a “stay-

and-abeyance” procedure that allows district courts to stay the federal proceeding

and hold a habeas petition in abeyance while a petitioner returns to state court and

raises his unexhausted claims there. Id. at 275. Rhines allows district courts to use

the stay-and-abeyance procedure where a petitioner has good cause for the failure to

exhaust his remedies in state court, the unexhausted claims are potentially

meritorious, and the petitioner has not engaged in abusive litigation tactics. See id.

at 278.


                                            3
      Here, Taylor’s claim of illegal arrest is not “potentially meritorious.” It is an

“established rule that illegal arrest or detention does not void a subsequent

conviction.” Gerstein v. Pugh, 420 U.S. 103, 119 (1975) (citing Frisbie v. Collins,

342 U.S. 519 (1952); Ker v. Illinois, 119 U.S. 436 (1886)). Therefore, “although a

suspect who is presently detained may challenge the probable cause for that

confinement, a conviction will not be vacated on the ground that the defendant was

detained pending trial without a determination of probable cause.” Gerstein, 420

U.S. at 119. Simply put, Taylor’s attack on the lawfulness of his arrest, even if

successful, would not require the Court to vacate his conviction in this federal habeas

proceeding. Thus, there is no basis on which to stay these proceedings to allow

Taylor to develop his unlawful-arrest claim in state court.

      However, Taylor has raised an exhausted claim in the petition that insufficient

evidence supports his conviction. “[A] state prisoner is entitled to habeas corpus

relief if a federal judge finds that ‘upon the record evidence adduced at the trial no

rational trier of fact could have found proof of guilt beyond a reasonable doubt.’”

McDaniel v. Brown, 558 U.S. 120, 121 (2010) (quoting Jackson v. Virginia, 443

U.S. 307, 324 (1979)). Accordingly, while a stay is not warranted because Taylor

cannot obtain relief on the grounds of an illegal arrest, the petition may proceed on

his claim that insufficient evidence supports his conviction.




                                          4
                                         III

      For the reasons stated above, the Court DENIES Taylor’s motions for a stay

(ECF Nos. 7, 8).

      The petition having been examined, the Court determines it is not subject to

summary dismissal under 4, Rules Governing Section 2254 Cases.

      IT IS ORDERED that the Clerk of the Court serve a copy of the petition and

a copy of this order on Respondent and on the Attorney General for the State of

Michigan by First-Class Mail as provided in Rule 4.

      IT IS FURTHER ORDERED that Respondent shall file a response to the

petition in accordance with Rule 5, Rules Governing Section 2254 Cases by no later

than March 23, 2020. Taylor shall have 45 days from the date of the responsive

pleading to submit a reply.

      IT IS FURTHER ORDERED that, as part of the response, Respondent shall

file with the Clerk of the Court a copy of the relevant transcripts, the relevant

appellate briefs submitted by Taylor and the prosecution, and the state appellate

opinions and orders as required by Rule 5. Respondent shall also file a separate index

listing the submitted materials.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: September 25, 2019
                                          5
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 25, 2019, by electronic means
and/or ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        6
